While the rule is that a memorandum to take a contract of sale out of the operation of the Statute of Frauds must state all the essential terms with reasonable certainty and parol evidence may not be resorted to to supply omissions, parol evidence is admissible to explain any ambiguity (United Press v. New York Press Co., 164 N. Y. 406). Plaintiff here purports to rely on the memorandum with additions as written and asserts that parol evidence is necessary only to explain the meaning of the language employed. We think that plaintiff is entitled to develop his case at the trial within the bounds of the substantive law and rules of evidence rather than have his case determined on a motion for summary judgment. Order and judgment reversed, with costs to the appellant, and the motion denied. Present — Martin, P. J., Glennon, Dore, Cohn and Peck, JJ.; Martin, P. J., and Dore, J., dissent and vote to affirm.